
	
		I
		112th CONGRESS
		2d Session
		H. R. 4177
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Schilling (for
			 himself, Mr. Altmire, and
			 Mr. Davis of Kentucky) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide equity
		  between regular and reserve component members of the Armed Forces in the
		  computation of disability retired pay for members wounded in
		  action.
	
	
		1.Short titleThis Act may be cited as the
			 Citizen Soldier Equality Act of
			 2012.
		2.Equity in computation
			 of disability retired pay for reserve component members wounded in
			 actionSection 1208(b) of
			 title 10, United States Code, is amended by adding at the end the following new
			 sentence: However, in the case of such a member who is retired under
			 this chapter, or whose name is placed on the temporary disability retired list
			 under this chapter, because of a disability incurred after the date of the
			 enactment of this sentence for which the member is awarded the Purple Heart,
			 the member shall be credited, for the purposes of this chapter, with the number
			 of years of service that would be counted if computing the member’s years of
			 service under section 12732 of this title..
		
